Citation Nr: 0305298	
Decision Date: 03/20/03    Archive Date: 04/03/03

DOCKET NO.  00-12 289A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for hearing loss in the 
right ear.

2.  Entitlement to service connection for recurrent 
blackouts.

3.  Entitlement to a rating higher than 30 percent for post-
traumatic migraine headaches.

4.  Entitlement to a rating higher than 30 percent for 
asthma.

5.  Entitlement to a rating higher than 10 percent for an 
anxiety disorder.

6.  Entitlement to a compensable rating for hearing loss in 
the left ear.

7.  Entitlement to a compensable rating for chronic keratosis 
and dryness of the right eye.


(The issues of entitlement to service connection for rectal 
bleeding, tinea pedis and dyshidrotic eczema will be the 
subject of a later decision.)

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Keith W. Allen, Senior Counsel


INTRODUCTION

The veteran served on active duty in the military from August 
1995 to August 1998.

In April 1999, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Buffalo, New York, denied the 
veteran's claims for service connection for rectal bleeding, 
tinea pedis and dyshidrotic eczema, hearing loss in his right 
ear, recurrent blackouts, and a left knee disorder (strain).  
But the RO granted his claims for service connection for 
asthma (initially rated as 10 percent disabling), 
post-traumatic migraine headaches (also initially rated as 10 
percent disabling), an anxiety disorder (also 10 percent), 
chronic keratosis and dryness of his right eye (0 percent), 
and hearing loss in his left ear (also 0 percent).  He 
appealed to the Board of Veterans' Appeals (Board), 
requesting service connection for the conditions that were 
denied and higher ratings for those that were 
service connected.  See Fenderson v. West, 12 Vet. App. 119 
(1999).



To support his claims, the veteran testified at a video-
conference hearing at the RO in September 2000.  And in May 
2001, after considering his hearing testimony and additional 
medical evidence obtained, the RO increased the ratings for 
his 
post-traumatic migraine headaches and asthma from 10 to 30 
percent.  The RO also assigned the same effective date for 
the increases as the prior ratings had and granted service 
connection for the residuals of the left knee strain, too.  
However, the RO continued to deny all of the other claims, 
both for service connection and higher ratings.  The veteran 
continued with his appeal, requesting ratings higher than 30 
percent for his asthma and post-traumatic migraine headaches 
(see AB v. Brown, 6 Vet. App. 35 (1993)), a rating higher 
than 10 percent for his anxiety disorder, and ratings higher 
than 0 percent (i.e. compensable ratings) for the chronic 
keratosis and dryness of his right eye, and the hearing loss 
in his left ear.  He also continued to appeal for service 
connection for his rectal bleeding, tinea pedis and 
dyshidrotic eczema, hearing loss in his right ear, and 
recurrent blackouts.

Since, however, the RO granted the claim for service 
connection for the residuals of the left knee strain, and the 
veteran did not timely appeal either the rating or 
effective date assigned for this disability, this claim has 
been resolved and is no longer on appeal to the Board.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (a claim 
for a higher rating is a separate issue from a claim 
for service connection).  See, too, generally 38 U.S.C.A. 
§ 7107 (West 1991 & Supp. 2002) and 38 C.F.R. § 20.200 (2002) 
(concerning the filing of a notice of disagreement, NOD, and 
substantive appeal, e.g., a VA Form 9 or equivalent 
statement).

The Board is undertaking additional development concerning 
the issues of entitlement to service connection for rectal 
bleeding, tinea pedis and dyshidrotic eczema pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
these issues.


FINDINGS OF FACT

1.  There is no medical evidence of record indicating the 
veteran currently has a hearing loss disability involving his 
right ear for VA compensation purposes.

2.  It is questionable whether the veteran actually 
experiences recurrent blackouts, but even assuming he does, 
there still is no medical evidence of record indicating they 
are related to his service in the military-including as a 
symptom of one of his already service-connected disabilities.

3.  The veteran experiences severe, completely prostrating, 
migraine headaches several times each week-often with 
associated nausea, vomiting, and photophobia and 
even sometimes with associated phonophobia.

4.  During pulmonary function testing to determine his 
respiratory status, the veteran had a forced expiratory 
volume in one second of 75 percent predicted and a 
forced expiratory volume in one second to forced vital 
capacity ratio of 70 percent; he had even better results when 
examined later that same month as his forced expiratory 
volume in one-second had improved to 97 percent predicted and 
his forced expiratory volume in one second to forced vital 
capacity ratio had improved to 81 percent.

5.  The Albuterol inhaler, Salmeterol inhaler, and 
Zafirlukast tablets the veteran takes for his asthma control 
his exertional dyspnea/shortness of breath and occasional 
wheezing.

6.  The veteran only occasionally experiences situational 
anxiety, when under stress, and even then his anxiety and 
associated symptoms are no more than mild at worst.

7.  The veteran has level I hearing acuity in his service-
connected left ear and is not totally deaf in his nonservice-
connected right ear, meaning there is a presumption that he 
also has normal (i.e., level I) hearing acuity in that ear.

8.  As a result of his chronic keratosis, the veteran 
experiences persistent dryness in his right eye; he also 
experiences photophobia and occasionally pain, a burning 
sensation, and drainage from this eye indicative of active 
pathology, but he has retained normal correctable visual 
acuity in this eye and normal correctable visual acuity in 
his nonservice-connected left eye, too.


CONCLUSIONS OF LAW

1.  The veteran does not have a hearing loss disability 
involving his right ear that was either incurred or 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 5107, 
7104 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.385 
(2002).

2.  The veteran's recurrent blackouts are not proximately due 
to or the result of a disease or injury that he incurred or 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 1153, 
5107, 7104 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.306, 3.310 (2002).

3.  The criteria have been met for a 50 percent rating, but 
no higher, for the 
post-traumatic migraine headaches.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. § 4.124a, Diagnostic Code 
8100 (2002).

4.  The criteria have not been met for a rating higher than 
30 percent for the asthma.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 4.3, 4.97, Diagnostic Code 
6602 (2002).



5.  The criteria have not been met for a rating higher than 
10 percent for the anxiety disorder.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 1991 & West Supp. 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.130, Diagnostic Code 
9413 (2002).

6.  The criteria have not been met for a compensable rating 
for the service-connected hearing loss in the left ear.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
Part 4, §§ 4.85, 4.86, Diagnostic Code 6100 (prior to, and as 
of, June 10, 1999).

7.  The criteria have been met for a 10 percent rating, but 
no higher, for the chronic keratosis and associated symptoms.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.383, 4.77, 4.83a, 4.84a, Diagnostic Codes 6001, 6009, 
6079, 6090, 6092 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Preliminary Duties to Notify and Assist the Veteran

On November 9, 2000, during the pendency of this appeal, the 
President of the United States signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  The VCAA has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 1991 & Supp. 2002), and the implementing regulations 
are found at 66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The VCAA and its implementing regulations eliminated the 
requirement of submitting well-grounded claims.  They also 
redefined VA's obligations insofar as notifying the veteran 
of the type of evidence needed to support his claims-and 
thereby complete his application for benefits, and assisting 
him in obtaining evidence if it is potentially relevant to 
his case.  This includes, when necessary, having him examined 
to obtain a medical opinion.  Id.  VA also must apprise him 
of what specific evidence he is responsible for obtaining and 
what specific evidence VA will obtain for him.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(b).  See, too, Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The veteran is entitled to have the VCAA and its implementing 
regulations considered because this change in law occurred 
during the pendency of his appeal and provides procedural 
safeguards and protections not previously available.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991); 
Dudnick v. Brown, 10 Vet. App. 79, 80 (1997).  However, VA 
has complied with the VCAA's duty to notify and assist 
provisions.

The April 1999 rating decision appealed, the July 1999 
Statement of the Case (SOC), and the Supplemental Statements 
of the Case (SSOCs) more recently issued in May 2000 and June 
2001, collectively apprised the veteran of the type of 
evidence needed to substantiate his allegations and prevail.  
Those mailings also cited the governing laws and regulations, 
and the RO even sent the veteran an additional letter in May 
2002 specifically apprising him of what evidence he needed to 
establish his entitlement to the benefits at issue.  That 
letter further advised him concerning the evidence he was 
expected to obtain and submit, himself, what evidence VA 
would instead obtain on his behalf, the time limits involved 
in obtaining the supporting evidence, and a point of contact 
in the event he had questions and/or additional concerns.

All of the VA outpatient treatment records cited by the 
veteran as relevant to his claims already have been obtained.  
He also underwent several VA medical examinations for 
compensation purposes-initially in March and April 1999 
and more recently in October and November 2000.  And while he 
appeared for most of those latter examinations, he also 
inexplicably failed to report for others that were scheduled.  
He also had a hearing in September 2000 to discuss the 
specific bases of his allegations and, if he wanted, to 
submit any additional physical evidence that he needed to 
help him prevail.



Under these circumstances, there simply is no justifiable 
reason to further delay a decision in this appeal.  Indeed, 
the court has indicated that such needless remands should be 
avoided, whenever possible.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991).  The veteran, then, will not be 
prejudiced by going ahead and deciding his appeal, without 
remanding to the RO or further developing the issues, 
because all of the preliminary notice and assistance required 
by the VCAA and its implementing regulations already has been 
completed.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  So the claims-except for those concerning the 
rectal bleeding, tinea pedis and dyshidrotic eczema, are 
ready to be considered on the merits.

II.  Claims for Service Connection

Service connection may be granted for a current disability if 
it is due to an injury sustained or a disease contracted 
while on active duty in the military.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a); see, too, Hickson v. West, 
12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 
346 (1999); Rose v. West, 11 Vet. App. 169, 171 (1998); 
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  Service 
connection also is permissible for aggravation of a pre-
existing condition during service or, in certain instances, 
even if a condition is not initially diagnosed until after 
discharge from service-provided that all of the evidence, 
including that pertinent to service, establishes the 
condition at issue was incurred in service.  Id; see also 38 
U.S.C.A. § 1153; 38 C.F.R. §§ 3.303(d), 3.306.

In determining whether service connection is warranted for an 
alleged disability, VA must consider the evidence both for 
and against the claim.  And if the evidence, as a whole, 
supports the claim or is in relative equipoise (about evenly 
balanced), then the veteran prevails.  Conversely, if the 
preponderance of the evidence is against the claim, then it 
must be denied.  38 C.F.R. § 3.102; see, too, 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).



Hearing Loss in the Right Ear

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2002).

The veteran underwent a VA audiometric evaluation in March 
1999 to determine the status of his hearing acuity.  Here are 
the results for his right ear:

500 Hertz
1,000 Hertz
2,000 Hertz
3,000 Hertz
4,000 Hertz
10 decibels
5 decibels
5 decibels
5 decibels
5 decibels

The veteran also had 100% speech recognition ability in his 
right ear, and the examining VA audiologist indicated when 
summarizing the results of the evaluation that the veteran 
had "normal" hearing in his right ear.

The RO more recently attempted to have the veteran's hearing 
re-tested, in October or November 2000, but he failed to 
report for his audiometric evaluation.  He also failed to 
report for two otolaryngological (ear, nose and throat (ENT)) 
consultations scheduled on other dates in a VA outpatient 
clinic.  When this occurs, VA simply has no choice but to 
consider his claim based on the medical and other evidence 
currently of record.  See 38 C.F.R. § 3.655.  And clearly, 
from the results of his March 1999 VA audiometric evaluation, 
he does not have a hearing loss disability in his right ear 
for VA compensation purposes.  His claim, therefore, must be 
denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(discussing the appropriate disposition when, as here, the 
veteran has failed to state a claim upon which relief can be 
granted-analogous to Rule 12(b)(6) of the Federal Rules of 
Civil Procedure).



Recurrent Blackouts

The veteran alleges there are times when he just goes into a 
daze, completely unaware of his surroundings.  His wife 
provided supporting testimony of these occurrences during his 
September 2000 hearing, and her sworn testimony under oath is 
probative evidence of whether he experiences blackouts as 
alleged.  But neither she nor her veteran husband has the 
medical expertise needed to give a probative opinion 
concerning the cause of the recurrent blackouts, even 
assuming they in fact occur and regardless of their relative 
frequency.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  So a medical nexus opinion is necessary to 
etiologically link the recurrent blackouts to the veteran's 
service in the military as opposed to, for example, any 
number of other possible causes.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000) ("A veteran seeking disability 
benefits must establish . . . the existence of a disability 
[and] a connection between the veteran's service and the 
disability . . .").  Also found at Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

There was never any indication by any of the doctors who 
examined the veteran during service-including those on the 
medical evaluation board, that he was experiencing recurrent 
blackouts as a result of his service in the military.  
The same is true of the VA doctors who have examined him on 
the various occasions since his discharge from the military-
in March and April 1999, and more recently in October and 
November 2000.  They either were unable to obtain any 
objective clinical evidence suggestive of a neurologic or 
other etiological basis for the recurrent blackouts (again, 
assuming they even occur as alleged) or, in the case of the 
November 2000 VA neurologic evaluation in particular, simply 
found "no evidence of blackouts" whatsoever.

The veteran's claim for service connection for the recurrent 
blackouts, then, must be denied because it is still very 
questionable whether he actually experiences recurrent 
blackouts and, even assuming he does, there still is no 
competent medical nexus evidence causally attributing them to 
his service in the military or otherwise indicating they are 
a part and parcel symptom of one of his already service-
connected disabilities (his asthma, anxiety, or post-
traumatic migraine headaches).  See Mercado-Martinez v. West, 
11 Vet. App. 415, 419 (1998) (in order for service connection 
for a particular disability to be granted, a claimant must 
establish that he has the disability and that there is a 
relationship or nexus of some sort between the disability and 
an injury or disease that he incurred in service or some 
other manifestation of the disability during service.  See 
also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Allen 
v. Brown, 7 Vet. App. 439, 448-49 (1995); 
38 C.F.R. § 3.310(a).

III.  Claims for Higher Ratings for the Disabilities Already 
Service Connected

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1. Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  
And after careful consideration of the evidence, any 
reasonable doubt remaining is resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  Also, when making determinations 
concerning the appropriate rating to be assigned, VA must 
take into account the veteran's entire medical history and 
circumstances.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).  And when, as here, he timely 
appealed the ratings initially assigned for his 
disabilities-just after establishing his entitlement to 
service connection for them, VA must consider his claim in 
this context.  This, in turn, includes determining whether he 
is entitled to "staged" ratings to compensate him for times 
since filing his claims when his disabilities may have been 
more severe than at other times during the course of his 
appeal.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Compare and contrast with the holding in Francisco v. Brown, 
7 Vet. App. 55, 58 (1994), where the court indicated the most 
recent level of functional impairment is of primary 
importance.

Post-Traumatic Migraine Headaches

As alluded to earlier, the RO initially assigned a 10 percent 
rating for the veteran's post-traumatic migraine headaches, 
but the RO since has increased the rating to 30 percent with 
the same effective date of August 16, 1998, the day following 
his discharge from the military.

A 30 percent rating for post-traumatic migraine headaches 
requires characteristic prostrating attacks occurring on an 
average once a month over the last several months.  The next 
higher rating of 50 percent requires very frequent completely 
prostrating attacks productive of severe economic 
inadaptability.  38 C.F.R. 4.124a, Diagnostic Code 8100.  50 
percent is the highest possible rating under this code.

When examined by VA for compensation purposes in March 1999, 
the veteran said that he experiences moderate-to-severe 
migraine headaches as often as 3-4 times each week.  He also 
said that, when his headaches are severe, he has difficulty 
concentrating and feels like he is going to "pass out."  
His other reported symptoms were photophobia (increased 
sensitivity to light), phonophobia (to sound), and vomiting.  
In the overall diagnostic assessment, the examining VA 
neurologist confirmed the veteran experiences the headaches 
"as described."  His treatment at that time primarily 
consisted of Motrin, Advil, Tylenol, and aspirin.

During a follow-up consultation in the VA outpatient clinic a 
few months later, in July 1999, the veteran again said that 
he experiences bifrontal or right frontal migraine headaches 
as often as several times each week, and that they are 
associated with photophobia, nausea, and some blurring of his 
peripheral vision.  But he went on to note that, although 
Motrin, etc., had helped in the past, it no longer provided 
substantial relief.  So the examining VA physician changed 
the veteran's medication to ergotamine/caffeine tablets when 
the headaches are only mild and to Imitrex injections, on an 
as-needed basis (prn), whenever the headaches became more 
severe.

The veteran reported during a subsequent VA outpatient 
consultation in September 1999 that his headaches were 
"better, occurring less frequently," since starting to use 
the Imitrex the previous month (in August 1999).  
He also acknowledged during a VA outpatient consultation in 
March 2000 that his migraine headaches were "controlled with 
[the] medication."  He denied experiencing any recently.  
But when subsequently seen in the VA outpatient clinic in 
June 2000, he said that he had begun experiencing the 
migraine headaches more frequently, although they were still 
responding to the Imitrex.

The veteran's migraine headaches again were described as 
"controlled" when examined by VA for compensation purposes 
in November 2000.  There also was no objective clinical 
evidence of blackouts (passing out).  When seen in the VA 
outpatient clinic later in November 2000, however, the 
veteran again complained of unremitting migraine headaches of 
increasing duration and frequency.  He said that he had been 
experiencing to a certain degree his then current headache 
for 3 days with associated nausea and vomiting.  He also said 
that his symptoms had persisted despite taking the Imitrex 
injections and, when possible, Motrin, which said caused him 
"to hear voices."  He did not appear to be psychotic or 
neurotic, though.  His other complaints concerned his severe 
photophobia and inability to eat adequately.  It was observed 
during the objective clinical portion of the evaluation that 
he was in severe pain, holding the right side of his head 
where there were indications of temporal tenderness.  He also 
had severe photophobia.  He received Imitrex injections while 
being monitored intermittently, and he was allowed to remain 
in a dark, quiet room for the medication to work.  After 2 
hours, he reported feeling moderately better, so his nurse 
remove the IV.  His doctors increased the dosage of some of 
his medication (Depakote), gave him some Motrin as well, and 
told him to continue taking his other anti-migraine 
medications, too.



More recently dated VA outpatient records, including from 
November 2001 and March 2002, confirm the veteran continues 
to experience the migraine headaches.

To the extent the veteran experiences photophobia (increased 
sensitivity to light) and blurring of his peripheral vision, 
these symptoms will be rated as part and parcel of his 
keratosis-which also is service connected.  And for the 
reasons discussed later in this decision, the rating for the 
keratosis will be increased from the noncompensable level (of 
0 percent) to 10 percent, in part, because the veteran 
experiences the photophobia as a residual of that condition.  
So he cannot, in turn, be compensated twice for this very 
same symptom since this would result in "pyramiding" his 
disabilities (that is, attributing the photophobia both to 
the keratosis and the post-traumatic migraine headaches), 
contrary to the provisions of 38 C.F.R. § 4.14.  See, too, 
Esteban v. Brown, 6 Vet. App. 259 (1994) (indicating that 
only when a veteran has separate and distinct manifestations 
attributable to the same injury can he, in turn, receive 
compensation under different diagnostic codes).

The veteran also has related feeling at times like he is 
going to "pass out," but there were indications in his VA 
treatment and evaluation records alluded to above that he 
primarily has this unusual feeling during attacks of his 
asthma-which in turn exacerbate his migraine headaches.  So 
to the extent he has functional impairment attributable to 
the asthma, it too will be considered when determining the 
appropriateness of the rating for that specific disability.  
To consider it twice, again would violate the prohibition on 
pyramiding of disabilities.  See Brady v. Brown, 4 Vet. App. 
203, 206 (1993); Fanning v. Brown, 4 Vet. App. 225 (1993).

The medical treatment and evaluation records dated since 1998 
do, however, show the veteran experiences the migraine 
headaches "very frequent[ly]."  Indeed, the records show he 
experiences them "several times each week."  And not only 
that, they also often are to a significant degree, 
"severe," to suggest they are completely prostrating and 
prolonged.  Thus, he is entitled to a 50 percent rating for 
this disability under Code 8100-which is the maximum 
possible rating under this code.

There is no objective medical indication, though, that this 
case presents such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards and thereby warrant assigning a 
rating higher than 50 percent on an extra-schedular basis.  
See 38 C.F.R. § 3.321(b)(1).  The governing norm in these 
types of special cases is a finding there has been marked 
interference with his employment-meaning beyond that 
contemplated by his new 50 percent rating, or some indication 
that his disability has necessitated frequent periods 
of hospitalization or otherwise rendered impractical the 
application of the regular schedular standards.

Although he has continually received treatment for his 
migraine headaches since 1998, the veteran never once 
actually has been hospitalized for them.  All of his 
treatment, instead, has been on an outpatient (as opposed to 
inpatient) basis.  There also is no indication of the type of 
extreme employment handicap required for this very special 
extra-schedular consideration.  In fact, when most recently 
examined by VA for compensation purposes in October and 
November 2000, the veteran indicated that he was a full-time 
graduate student studying computer information systems.  And 
he reportedly was preparing to undergo his final examinations 
in that field of study nearly two years later, in April 2002, 
in anticipation of entering the working world.  So the Board 
does not have to refer his case to the Director of 
Compensation and Pension Service or other appropriate 
authority for consideration of granting an even higher rate 
of compensation on an extra-schedular basis pursuant to 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Lastly, since 50 percent is the maximum degree of impairment 
the veteran has had since filing his claim for service 
connection for the migraine headaches, he is not entitled to 
a "staged" rating for this disability.  Fenderson, 12 
Vet. App. at 125-26.



Asthma

The RO also increased the rating for the veteran's bronchial 
asthma during the pendency of his appeal-from 10 to 30 
percent with the same effective date of August 16, 1998, the 
day following his discharge from the military.

Bronchial asthma is rated as 30 percent disabling when the 
veteran has a forced expiratory volume in one second (FEV-1) 
of 56 to 70 percent predicted; or a forced expiratory volume 
in one second to forced vital capacity ratio 
(FEV-1/FVC) of 56 to 70 percent; or he requires daily 
inhalational or oral bronchodilator therapy; or he needs 
inhalational anti-inflammatory medication.  A 60 percent 
rating requires a FEV-1 of 40 to 55 percent predicted; or 
FEV-1/FVC of 40 to 55 percent; or as least monthly visits to 
a physician for required care of exacerbations; or 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  38 C.F.R. § 4.97, 
Diagnostic Code 6602 (2002).

*A note under this code indicates that, in the absence of 
clinical findings of asthma at time of examination, a 
verified history of asthmatic attacks must be of record.

The veteran does not have the necessary FEV-1 or FEV-1/FVC to 
receive a rating higher than 30 percent.  During a pulmonary 
function test (PFT) in March 1999, he had a FEV-1 of 75 
percent predicted and a FEV-1/FVC of 70 percent.  And during 
another PFT later that same month, the results were even 
better since he had a FEV-1 of 97 percent predicted and a 
FEV-1/FVC of 81 percent.  Those PFT results suggested only a 
mild obstructive defect, and neither one is sufficient to 
assign a rating higher than 30 percent if only that is 
considered.  There are other considerations under Code 6602, 
however, which also must be addressed.  But they pertain more 
to the specific type of treatment the veteran needs for his 
asthma, including his particular medications, and how often 
he must receive the treatment.

The veteran's primary complaint is exertional dyspnea 
(shortness of breath (SOB)), especially after walking long 
distances, climbing stairs, or sexual intercourse.  He also 
says he occasionally has wheezing in his lungs.

The veteran had an acute asthma attack in August 1998, very 
shortly after his discharge from the military.  He also later 
visited a VA outpatient clinic in January 1999, complaining 
of increasing SOB during the preceding 2-3 days.  
On examination of his chest there were objective clinical 
indications of prolonged expiratory phases and diffuse 
rhonchi, but no crackles.

There also were no objective clinical indications of any 
wheezes or crackles in the veteran's lungs when he 
subsequently underwent a VA compensation examination a few 
months later, in April 1999.  Both of his lungs were clear to 
auscultation, and his chest X-rays were negative.

The veteran was in no respiratory distress when seen in the 
VA outpatient clinic in May 1999.  And according to the 
treating physician, the veteran likely had experienced some 
paradoxical vocal cord involvement during the preceding 
9 months as the cause for his stridor (a harsh, high pitched 
respiratory sound such as the respiratory sound often heard 
in acute laryngeal obstruction).

The veteran's asthma reportedly had improved by the time he 
was seen in the VA outpatient clinic for follow-up in June 
1999, since starting to take Accolate and use a Serevent 
inhaler.  His lungs still were clear to auscultation (CTA), 
without rales, rhonchi or wheezing, and his respirations were 
"non-labored."  So his current medications were continued.

The veteran requested an Albuterol inhaler ("puffer") in 
September 1999, and it, combined with his other prescribed 
medications-the Salmeterol inhaler and Zafirlukast tablets-
has further helped to significantly lessen the frequency 
and severity of his respiratory symptoms.  The report of a 
September 1999 VA outpatient consultation indicates there had 
been a noticeable improvement in his pulmonary status; his 
exercise tolerance was greatly improved, and he received 
clearance to resume running short distances.  And although he 
had complaints of seasonal allergies, which he said affected 
his breathing, those complaints were attributed to an 
entirely separate condition-his rhinitis.  So to the extent 
he has respiratory impairment (difficulty breathing) as a 
residual of the allergic rhinitis, that cannot be used to 
increase the rating for his asthma because the two conditions 
are distinct clinical entities with no underlying common 
etiology.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998).

There of course have been times during the years since when 
the veteran's symptoms have waxed and waned, better at some 
times than others, but there have not been objective clinical 
indications that his symptoms ever were severe enough to 
warrant a rating higher than 30 percent.  So he is not 
entitled to a "staged" rating because 30 percent, his 
current rating, represents the maximum level of respiratory 
impairment that he has had since filing his claim for the 
asthma.  See Fenderson, 12 Vet. App. at 125-26.

The veteran's asthma was reportedly "controlled with [his] 
medications" when seen in a VA outpatient clinic in March 
2000.  He said that he was "...doing really well" and that 
his breathing had been "fine."  He denied experiencing any 
SOB, chest pain (CP), dizziness or edema.  He even was 
actively working part-time as a life guard, and had lost 
weight, while finishing up the course work to obtain his 
bachelor's degree.  And as indicated earlier when discussing 
his claim for a higher rating for his post-traumatic migraine 
headaches, he obtained his bachelor's degree and since has 
gone on and completed graduate school also.

The veteran's lungs again were clear to auscultation when 
most recently examined by VA for compensation purposes in 
November 2000.  And there continued to be no signs of wheezes 
or crackles in either of his lungs.  Furthermore, the overall 
diagnostic assessment reiterated that his asthma was 
"controlled."

The veteran more recently denied experiencing any problems 
related to his asthma when seen in the VA outpatient clinic 
in November 2001.  He confirmed there had been a definite 
improvement from his medication (Accolate).  The report of a 
March 2002 VA outpatient consultation again noted the asthma 
was "controlled" by the medication prescribed.

The veteran's current 30 percent rating under Code 6602 takes 
into account that he needs daily inhalational or oral 
bronchodilator therapy or inhalational 
anti-inflammatory medication.  And indeed this is the case.  
But there are no objective clinical indications that he needs 
or has been prescribed the type or frequency of treatment 
required for a 60 percent rating under this code.  
Consequently, his claim for a higher rating must be denied 
because the preponderance of the evidence is unfavorable-
meaning there is no reasonable doubt to resolve in his favor.  
38 U.S.C.A. § 4.3.

Anxiety Disorder

The veteran currently has a 10 percent rating for his anxiety 
disorder.

A 10 percent rating requires evidence of occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress or when the 
veteran's symptoms are controlled by continuous medication.  
See 38 C.F.R. § 4.130, Diagnostic Code 9413 (2002).

The next higher rating of 30 percent, on the other hand, must 
be assigned when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
Id.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

Additionally, a 70 percent rating requires occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); 
and inability to establish and maintain effective 
relationships.  Id.

The maximum possible rating of 100 percent requires  total 
occupational and social impairment, due to such symptoms as:  
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of closes relatives, own occupation, or own name.  
Id.

The veteran had the following Global Assessment of 
Functioning (GAF) scores when examined on the dates 
indicated:

Date of examination					GAF score
3/99 VAX						70
9/00 VAOPC						65
3/02 VAOPC						60
4/02 VAOPC						62

*VAX indicates the veteran underwent the mental status 
examination specifically for VA compensation purposes

*VAOPC indicates the mental status evaluation took place in 
the course of him receiving treatment in the VA outpatient 
clinic

The GAF score is a scaled rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness."  See the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders 32 (4th ed. 1994) (this is 
commonly referred to as DSM-IV).  See also Carpenter v. 
Brown, 8 Vet. App. 240, 243 (1995).  According to DSM-IV, GAF 
scores of 62, 65 and 70 indicate the veteran has only some 
"mild" symptoms (e.g., a depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning, but generally functioning pretty well and has 
some meaningful interpersonal relationships.  He only scored 
60 on one of the four occasions that his GAF score was 
determined, and according to DSM-IV, even that lowest score 
is only indicative-at most, of "moderate" symptoms (e.g., 
a flat affect and circumstantial speech, or occasional panic 
attacks) or "moderate" difficulty in social, occupational, 
or school functioning.  A GAF score of 60 also is right at 
the cusp of lesser (i.e., only "mild") mental impairment, 
which begins with a GAF score of 61 and continues up to a GAF 
score of 70.  So when the veteran's GAF scores of 60, 62, 65, 
and 70 are considered collectively, they show he has no more 
than "mild" social and industrial impairment.  See 
38 C.F.R. §§ 4.2, 4.6; Drosky v. Brown, 10 Vet. App. 251 
(1997).

Admittedly, the veteran apparently experienced a slight 
worsening of his symptoms around March and April 2002.  But 
that was only temporary and according to his therapist, 
merely situational, because he was going through his final 
examinations to complete his graduate school course work.  
His therapist believed the symptoms likely would improve 
(abate) once that was over and done with, when the veteran 
was under less stress.  And by all accounts, that it was 
indeed occurred.  As expressly stated in 38 C.F.R. § 4.130, 
Code 9413, the veteran's current 10 percent rating presumes 
he will, at times, experience a decrease in his 
overall productivity "...during periods of significant 
stress."  Moreover, although a "staged" rating may be 
assigned for a temporary exacerbation of symptoms, as here, 
it can only be assigned if the veteran actually meets the 
criteria for a rating higher than he currently has, which did 
not occur in this particular instance.

Even when the veteran's psychiatric-related symptoms were at 
their very worse in March and April 2002, he still did not 
have sufficient mental impairment to warrant a 30 percent 
rating under Code 9413.  So he cannot receive a 
"staged" rating.  See Fenderson, 12 Vet. App. at 125-26.  
The records of that treatment indicate he reported feeling 
"different" ("weird") for approximately the preceding 
3 years, dating back to when he was on active duty in the 
military.  He said that he had felt low, with decreased 
motivation, difficulty handling pressure, then anxiety.  He 
also said things since had progressed to the point of having 
difficulty sleeping in a normal pattern.  And he expressed 
feelings of being easily agitated, having a volatile mood, 
and becoming angry causing him to withdraw from socially 
interacting with others.  His remaining complaints concerned 
problems with his memory, decreased concentration and 
motivation, procrastination, and interspersed periods of 
feeling "up," kind of "aggressively happy."  During those 
times, he said he was extremely friendly, active, and even 
participated in group meetings at his school.  He also 
acknowledged that his personal appearance tended to improve 
since he paid more attention to it, and that he tended to go 
on spending sprees taking his credit cards over their limit.

After undergoing all of the objective mental status testing 
and evaluation in March and April 2002, however, an anxiety 
disorder was not the only psychiatric condition diagnosed.  
Rather, it was indicated the veteran also has a depressive 
disorder, which is another type of neurosis besides an 
anxiety disorder, and that he even possibly has a bipolar 
disorder-which is a psychosis.  Furthermore, there was no 
mention of any sort of etiological or other relationship 
between these three different psychiatric conditions.  And 
even giving the veteran the full benefit of the doubt 
concerning that possibility (see 38 C.F.R. § 4.3) does not 
provide a basis for increasing his rating, even temporarily 
under Fenderson, because his overall GAF score, which was 
determined inclusive of all of these conditions, was only 62 
and, at worst, 60.  So, for the reasons discussed earlier, 
that still is not a sufficient basis to assign a 30 percent 
or higher rating.

When seen in April 2002, the veteran was appropriate dressed, 
verbal and cooperative, related well to the examiner, and 
maintained good eye contact.  There also were no objective 
clinical indications of psychomotor retardation or any 
problems with his speech (fluency, etc.), and his mood-and 
depressed and anxious, was congruent and appropriate.  
Moreover, he was not actively experiencing any psychotic 
symptoms; he denied experiencing any homicidal or suicidal 
ideations, intent, or plan; and he was correctly adjusted and 
oriented in all spheres (to time, place, person and event).  
His memory also was intact and his judgment described as 
fair.  Only his concentration was impaired.  So even with 
the benefit of the doubt, his symptoms were not sufficient to 
increase his rating, even temporarily, under Fenderson.

Hearing Loss in the Left Ear

On June 10, 1999, during the pendency of this appeal, changes 
were made to the schedular criteria for evaluating the 
severity of disabilities involving the ears and other sense 
organs.  See 64 Fed. Reg. 25,202-25,210 (1999) (codified at 
38 C.F.R. §§ 4.85-4.87).  The revisions included the rating 
of hearing loss.  So the Board must consider both the former 
and revised criteria in deciding this case and apply the 
version that is most favorable to the veteran.  See Karnas, 1 
Vet. App. at 312-13; Dudnick, 10 Vet. App. at 80.  If, 
however, a higher rating is warranted under the new criteria, 
then he can only receive the higher rating as of the 
effective date of the change in regulation.  In other words, 
to also receive a higher rating for the period preceding the 
effective date of the change in regulation, he must satisfy 
the old criteria too.  See Rhodan v. West, 12 Vet. App. 55 
(1998), appeal dismissed, No. 99- 7041 (Fed. Cir. Oct. 28, 
1999) (unpublished opinion), vacated and remanded sub nom. 
Haywood v. West, No. 99-7056 (Fed. Cir. Oct. 28, 1999) 
(unpublished opinion).  See also VAOPGCPREC 3-2000 (Apr. 10, 
2000); 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114; Green v. 
Brown, 10 Vet. App. 111, 
116-119 (1997).

Ratings for unilateral defective hearing (i.e., where there 
is a service-connected hearing loss in only one ear) range 
from noncompensable to 10 percent based on organic impairment 
of hearing acuity as measured by the results of controlled 
speech discrimination tests, together with the average 
hearing threshold level as measured by pure tone audiometry 
tests in the frequencies of 1000, 2000, 3000 and 4000 cycles 
per second (Hertz).  To determine the degree of disability 
from the defective hearing, the revised rating schedule 
establishes eleven auditory acuity levels ranging from level 
I for essentially normal acuity through level XI for profound 
deafness.  But when, as here, service connection has been 
granted for defective hearing involving only one ear, and the 
veteran does not have total deafness in both ears, the 
hearing acuity in his nonservice-connected ear is considered 
to be normal.  38 U.S.C.A. § 1160(a) (West 1991).  Thus, a 
maximum 10 percent rating is assignable even where the 
hearing in the service-connected ear is at level X or XI.  38 
C.F.R. §§ 4.14, 4.85, Part 4, Diagnostic Codes 6100 to 6101 
(2002).

For the most part, this is the same as things were prior to 
June 10, 1999.  Compare 38 C.F.R. § 4.85 (1998 and 2002); see 
also VAOPGCPREC 32-97 (Aug. 29, 1997).  The only difference 
is that now there are certain, clearly defined, exceptions 
where the actual method of rating a hearing loss disability 
has changed.

The amended regulations changed the title of Table VI from 
"Numeric Designations of Hearing Impairment" to "Numeric 
Designations of Hearing Impairment Based on Pure tone 
Threshold Average and Speech Discrimination."  See 64 Fed. 
Reg. 25202 (May 11, 1999).  Moreover, Table VII was amended 
in that hearing loss is now rated under a single code, 
Diagnostic Code 6100, regardless of the percentage of 
disability.  See 64 Fed. Reg. 25204 (May 11, 1999).

The amended regulations also added two new provisions for 
evaluating veterans with certain exceptional patterns of 
hearing impairment that cannot always be accurately assessed 
under § 4.85 because the speech discrimination test may not 
reflect the severity of communicative functioning that these 
veterans experience.  See 64 Fed. Reg. 25203 (May 11, 1999).  
The first new provision, 38 C.F.R. § 4.86(a), indicates that 
if the pure tone threshold at each of the four specified 
frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 
decibels or more, an evaluation can be based either on Table 
VI or Table VIa, whichever results in a higher evaluation.  
See 64 Fed. Reg. 25209 (May 11, 1999).

These new provisions are inapplicable to this particular 
appeal, though, since the veteran's pure tone thresholds were 
no where near 55 decibels or more in any of the relevant 
frequencies when examined for VA compensation purposes in 
March 1999.  And he simply failed to report for his more 
recent hearing evaluation scheduled for October or November 
2000.  So the only objective clinical findings of record 
concerning his hearing are those results from his earlier 
March 1999 VA audiometric evaluation.  Consequently, the 
Board has no choice but to use those findings.  See 38 C.F.R. 
§ 3.655.  And they clearly show he does not have sufficient 
hearing loss in his service-connected left ear to apply the 
new special provisions.  They are no benefit to him, then.

The second new provision, 38 C.F.R. § 4.86(b), indicates that 
when the pure tone threshold is 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz, the Roman 
numeral designation for hearing impairment will be chosen 
from either Table VI or Table VIa, whichever results in the 
higher numeral, and that numeral will then be elevated to the 
next higher Roman numeral.  Id.  Here though, again, the 
veteran's hearing loss does not fit within this special 
exception.  So the severity of his unilateral hearing 
impairment is determined just as it was prior to 
June 10, 1999, the effective date of the change to the new 
criteria.

The veteran had the following pure tone thresholds in the 
identified frequencies when examined in March 1999:

1000 Hertz
2,000 Hertz
3,000 Hertz
4000 Hertz
Average
5 decibels
0 decibels
5 decibels
10 decibels
5 decibels

The veteran also had speech recognition ability of 92 percent 
correct in his left ear.  This, in turn, correlates to level 
I hearing acuity in this ear.  See 38 C.F.R. § 4.85, Table 
VI.  He also was not totally deaf in his right ear, which is 
not service connected.  In fact, he only had an average pure 
tone threshold loss of 5 decibels in this ear, too, and 
speech recognition ability of 100 percent correct in this 
ear.  So when the level I hearing acuity in his service-
connected left ear is combined with the presumed normal 
(i.e., level I) hearing acuity in his nonservice-connected 
right ear, this indicates that his current noncompensable 
(i.e., 0 percent) rating is appropriate.  See 38 C.F.R. 
§ 4.85, Table VII.

The records concerning the treatment the veteran received in 
a VA outpatient clinic at various times from 1998 to 2002 do 
not pertain to his hearing acuity or any problems with it.  
Obviously then, these records cannot support a higher rating 
because they are irrelevant to this particular claim.

Although the veteran no doubt sincerely believes that he is 
rightly entitled to a higher rating for his service-connected 
unilateral hearing loss, the assignment of a disability 
rating for hearing impairment is derived by a "mechanical" 
(i.e., nondiscretionary) application of the numeric 
designations tabulated after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  And in this particular case, the numeric 
designations obtained of level I hearing in each ear (for 
both the service-connected ear and the nonservice-connected 
ear) clearly do not warrant the assignment of a compensable 
rating since the preponderance of the evidence is 
unfavorable.  This also means there is no reasonable doubt to 
resolve in the veteran's favor concerning the severity of his 
left ear hearing loss.  See 38 C.F.R. § 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  
Furthermore, he has not had a compensable hearing loss in his 
service-connected left ear at any time since service 
connection was granted for this disability.  So he is not 
entitled to a "staged" rating, either, because this 
represents his maximum level of hearing impairment that 
he has had in this ear during the relevant time at issue.  
See Fenderson, 12 Vet. App. at 125-26.

Chronic Keratosis and Dryness of the Right Eye

According to 38 C.F.R. § 4.84a, Diagnostic Codes 6001 and 
6009, keratitis, in chronic form, is to be rated from 10 to 
100 percent based on impairment of visual acuity or field 
loss, pain, rest-requirements, or episodic incapacity, 
combining an additional rating of 10 percent during the 
continuance of active pathology.  The minimum rating to be 
assigned during active pathology is 10 percent.

When determining the degree of impairment of visual acuity, 
the best distant vision obtainable after best correction by 
glasses will be the basis of the rating, except in cases of 
keratoconus in which contact lenses are medically required.  
38 C.F.R. §§ 4.75, 4.84a, Diagnostic Codes 6071-6079, Table 
V.

To calculate the appropriate disability rating for loss of 
central vision when impairment in only one eye is service 
connected, the other, nonservice-connected, eye is assumed to 
have normal visual acuity, unless that nonservice-connected 
eye is blind.  See Villano v. Brown, 10 Vet. App. 248, 250 
(1997).  Compensation for the combination of service-
connected and nonservice-connected eye disabilities 
is payable only where there is blindness in one eye as a 
result of service-connected disability and blindness in the 
other eye as a result of nonservice-connected disability.  
See 38 C.F.R. § 3.383(a).

Also in determining ratings for impairment of visual acuity, 
a person not having the ability to read at any one of the 
scheduled steps or distances, but reading at the next 
scheduled step or distance, is to be rated as reading at the 
latter step or distance.  See 38 C.F.R. § 4.83.

Since service connection is not in effect for decreased 
vision in his left eye, the veteran's vision in that eye is 
considered to be (and in fact is) 20/40 or better for rating 
purposes.  See the results of his April 1999 and October 2000 
VA eye examinations when, on both occasions, he had 
completely normal (20/20) vision in that eye.  The visual 
acuity in the service-connected right eye is evaluated as 
noncompensable (i.e., 0 percent) when corrected distant 
visual acuity is 20/40 or better.  And the veteran indeed did 
have better vision than that in his left eye when examined by 
VA for compensation purposes in April 1999 and October 2000.  
He had 20/30 uncorrected visual acuity in his left eye during 
the April 1999 eye examination (his corrected visual acuity 
was not indicated), and he had perfect 20/20 corrected visual 
acuity in his right eye during his October 2000 evaluation.  
Clearly then, he cannot receive a compensable rating on the 
basis of his vision, alone, since it has remained completely 
normal despite the keratosis.  Even the very minimum 
compensable rating of 10 percent requires corrected distant 
visual acuity of the service-connected right eye limited to 
20/50, 20/70 or 20/100; a 20 percent rating requires even 
worse limitation of corrected vision of 20/200 or 15/200; and 
a 30 percent rating requires worse vision still of 10/200, 
5/200, or there must be blindness in the eye with only light 
perception.  See 38 C.F.R. §§ 4.83a and 4.84a, Diagnostic 
Codes 6070, 6074, 6077 and 6079.

None of the VA outpatient treatment records dated from 1998 
to 2002 indicates the veteran has decreased vision in his 
service-connected right eye sufficient to warrant a 
compensable rating.  He therefore must have other symptoms 
from the keratosis, besides problems with his vision, to 
receive a compensable rating.

There is no indication the veteran has rest requirements or 
episodic incapacity that would support a compensable rating 
under Codes 6001 and 6009.  But there are objective clinical 
indications he has at least some active pathology to support 
assigning the minimum compensable rating of 10 percent under 
these codes.  For instance, the VA physician who examined him 
in April 1999 confirmed he has dryness in his service-
connected right eye as a residual of the corneal injury 
in service.  That VA physician described the keratitis as 
"mild," which, when used in the context of the clinical 
findings noted during that evaluation, is an indication of 
the overall severity of the condition.  See 38 C.F.R. §§ 4.2, 
4.6.

The veteran also had complained of experiencing pain, a 
burning sensation, and drainage of red, yellow, and white 
secretions in his service-connected right eye when seen in 
the VA outpatient clinic several months earlier, in September 
1998.  And those symptoms, just like the dryness, were 
reportedly a residual of his corneal injury in service from 
an exploding lithium battery.  Furthermore, during the 
clinical portion of that evaluation, some of his subjective 
complaints were objectively confirmed as there were signs of 
erythema-albeit only "mild," and the diagnosis of 
recurrent conjunctivitis was, itself, confirmation of the 
reported drainage from this eye.  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998) (VA must be able to distinguish 
what specific symptoms are attributable to the service-
connected disability at issue from those unrelated to 
service).  And while the veteran did not have any visible 
conjunctival erythema when more recently examined in the VA 
outpatient clinic in July 1999, he nonetheless had 
"considerable" photophobia (increased light sensitivity) in 
his right eye.

There also were objective clinical indications of photophobia 
in the veteran's right eye, "possibly" due to his injury in 
service, when he was examined by VA for compensation purposes 
in October 2000.  He had an otherwise essentially normal eye 
examination.  He continued though to have a foreign body 
sensation secondary to the dryness in this eye, even though 
the VA examiner described the dryness as only "moderate."  
He told the veteran to use sunglasses for the photophobia, 
and photophobia and a history of dry eyes again were noted 
when he later was seen in the VA outpatient eye clinic for 
follow-up treatment in November 2001.  So there is at least 
reasonable doubt, then, concerning whether the photophobia is 
related to the injury in service, meaning he is entitled to 
resolution of the doubt in his favor.  See 38 C.F.R. § 4.3; 
Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Moreover, 
because he also has objective clinical indications of 
still other active pathology such as chronic dryness and 
occasional pain, a burning sensation, and drainage, he is 
entitled to the minimum compensable rating of 10 percent 
under Codes 6001 and 6009.

There is no basis for assigning a rating higher than 10 
percent, however, since the veteran does not have, for 
example, any objective clinical indications of visual 
field loss (see 38 C.F.R. §§ 4.76a, 4.84a, Table III, and 
Diagnostic Code 6080); or at least one of the predicate eye 
abnormalities such as centrally localized scars or atrophy, 
or irregularities of the retina combined with an irregular, 
duplicated, enlarged or diminished image (see Diagnostic Code 
6011); or impairment of muscle function causing uncorrectable 
and more than occasional diplopia or double vision. (see 38 
C.F.R. §§ 4.77 and 4.84a, Diagnostic Codes 6074, 6090 and 
6092).  When examined by VA for compensation purposes in 
April 1999 and October 2000, the veteran's pupils were equal, 
round, and reactive to light; he had full range of motion of 
his extraocular muscles; his confrontation fields were full; 
he had no significant change in his myopic refractive error; 
he had a positive foveal light reflex; and he had a clear 
anterior chamber iris and lens.

The 10 percent rating granted in this decision represents the 
maximum level of functional impairment the veteran has had in 
his right eye from his keratosis at any time since service 
connection was granted for this condition.  So he is not 
entitled to a "staged" rating during this time frame.  See 
Fenderson, 12 Vet. App. at 125-26.


ORDER

The claim for service connection for hearing loss in the 
right ear is denied.

The claim for service connection for recurrent blackouts is 
denied.

A 50 percent rating is granted for the post-traumatic 
migraine headaches, subject to the laws and regulations 
governing the payment of VA compensation.

The claim for a rating higher than 30 percent for the asthma 
is denied.

The claim for a rating higher than 10 percent for the anxiety 
disorder is denied.

The claim for a compensable rating for the hearing loss in 
the left ear is denied.



A 10 percent rating is granted for the chronic keratosis, 
subject to the laws and regulations governing the payment of 
VA compensation.



	                        
____________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

